After a due consideration of the argument made in support of the application for rehearing, and a careful study of the point of decision involved, we are of the opinion that the application must be granted, and that the judgment of affirmance set aside, and that the cause be remanded to the trial court.
When the affidavit for attachment was made, and when the attachment was issued, there was due the plaintiff one installment of rent amounting to $50. This installment was the only amount due and unpaid, and was the full amount for which plaintiff then had a landlord's lien. All subsequent installments of rent that accrued under the lease fell due after appellant's conditional sale contract or lease with the tenant had been recorded and after the landlord had actual notice of said conditional sale contract or lease. It follows that the landlord's lien on the property claimed by appellant at the time of the attachment was sued out, and which amounted to $50, was to this amount alone enforceable against said property, and that the trial court erred in adjudging that said property was subject to a lien in favor of plaintiff in the amount for which the writ of attachment was levied, viz. $150. We regard the case of Nicrosi v. Roswald, 113 Ala. 592,21 So. 338, as being directly in point on this proposition and conclusive of the question.
Application granted. Judgment of affirmance set aside. Reversed and remanded.